COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          NOTICE

Appellate case name:        Carolyn Sovann v. Residence at Garden Oaks
Appellate case number:      01-18-00465-CV
Trial court case number:    1110183
Trial court:                County Civil Court at Law No. 3 of Harris County

        Appellant, Carolyn Sovann, has filed a notice of appeal of the trial court’s final
judgment signed on May 29, 2018. The clerk’s record filed in this Court includes
appellant’s “Statement of Inability to Afford Payment of Court Costs or an Appeal Bond
in Justice Court” filed in the trial court proceedings. See TEX. R. CIV. P. 145(a), (b), (d);
see also TEX. R. CIV. P. 502.3, 510.9(c). The clerk’s record does not reflect that any
motion to require appellant to pay costs or any contest to appellant’s statement was filed.
See id. 145(f), 502.3(d), 510.9(c)(2).
       Accordingly, the Clerk of this Court is directed to make an entry in this
Court’s records that appellant is allowed to proceed on appeal without payment of
costs. See id. 145(a), (c); TEX. R. APP. P. 20.1.
      Appellant also has filed “a motion to stay” in which she seeks additional time to
pay the required fees. See TEX. R. APP. P. 5. Because appellant may proceed on appeal
without payment of costs, the motion is dismissed as moot.


Judge’s signature: /s/ Russell Lloyd
                                                Acting for the Court

Date: June 19, 2018